Citation Nr: 1227541	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  04-42 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal has a long procedural history and, in the interest of brevity, the Board will refer the reader to the May 2010 Board decision and remand for that history.

The Board finds that the record raises a claim of service connection for erectile dysfunction secondary to the Veteran's already service connected diabetes mellitus.  However, no action on this claim has as yet been undertaken by the agency of original jurisdiction (AOJ) even though it has already granted him special monthly compensation due to the loss of use of a creative organ.  Therefore, the Board refers to the AOJ for appropriate action the Veteran's claim of secondary service connection for erectile dysfunction.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has not been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider even though it was manifested by insulin use, a restricted diet, and regulation of activities.

2.  From July 27, 2010, the Veteran's diabetes mellitus causes peripheral neuropathy of the right lower extremity which equates to moderate incomplete paralysis of the sciatic nerve.

3.  From July 27, 2010, the Veteran's diabetes mellitus causes peripheral neuropathy of the left lower extremity which equates to moderate incomplete paralysis of the sciatic nerve.

4.  From July 27, 2010, the Veteran's diabetes mellitus causes sensory neuropathy of the right upper extremity which equates to moderate incomplete paralysis of the ulnar nerve.

5.  From July 27, 2010, the Veteran's diabetes mellitus causes sensory neuropathy of the left upper extremity which equates to moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The Veteran does not meet the criteria for a rating in excess of 40 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.31, 4.119, Diagnostic Code 7913 (2011).

2.  From July 27, 2010, the Veteran met the criteria for a 20 percent rating for peripheral neuropathy of the right lower extremity.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.31, 4.124, 4.124a, Diagnostic Code 8520 (2011).

3.  From July 27, 2010, the Veteran met the criteria for a 20 percent rating for peripheral neuropathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.31, 4.124, 4.124a, Diagnostic Code 8520 (2011).

4.  From July 27, 2010, the Veteran met the criteria for a 20 percent rating for sensory neuropathy of the right upper extremity.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.31, 4.124, 4.124a, Diagnostic Codes 8516 (2011).

5.  From July 27, 2010, the Veteran met the criteria for a 20 percent rating for sensory neuropathy of the left upper extremity.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.31, 4.124, 4.124a, Diagnostic Codes 8516 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in December 2003, January 2007, April 2008, January 2009, and June 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the March 2004 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the June 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence including the Veteran's records from the Social Security Administration (SSA), the Detroit VA Medical Center, Kenneth J. Wolok, D.O., and Abdul S. Al-Kassab, M.D., Ph.D. 

In this regard, the March 2008 Board remand directed the RO/AMC to obtain from the Veteran information that would allow VA to obtain and associate with the record the medical treatment records for the two hypoglycemic episodes he reported he had in 2007 and which he report to the January 2007 VA examiner.  In April 2008 and January 2009, the RO/AMC thereafter mailed the Veteran letters requesting that he provide VA with this information.  Moreover, a review of the record on appeal reveals that VA thereafter received voluminous treatment records from private health care providers identified by the claimant as well as from the Detroit VA Medical Center.  Therefore, while none of these records document the 2007 hypoglycemic episodes, or any hypoglycemic episodes, the Board nonetheless finds that there had been substantial compliance with the March 2008 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that the Veteran was afforded VA examinations in January 2007 and July 2010 which are adequate to adjudicate the claims and substantially complies with the December 2006 and May 2010 Board remands because, after a review of the record on appeal and an examination of the claimant, the examiners provided findings as to the severity of the claimant's adverse symptomatology that allows VA to rate his disability under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claim

The Veteran contends that his diabetes mellitus is more severe than rated.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The August 2007 rating decision granted a 40 percent rating for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective from January 19, 2007.  The May 2010 rating decision implemented the Board's May 2010 decision and made the 40 percent rating effective from December 29, 2003.

Diagnostic Code 7913 provides a 40 percent rating when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119.  And, a 60 percent rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

With the above criteria in mind, the Board notes that at the post-remand VA examination, dated in July 2010, the examiner opined after a review of the record on appeal and an examination of the claimant that his diabetes mellitus did not cause episodes of ketoacidosis or hypoglycemic reactions.  While a review of the record on appeal reveals voluminous private and VA treatment records that documented his complaints and treatment for diabetes mellitus, as well as an earlier January 2007 VA examination, nothing in these record contradicts the July 2010 VA examiner's opinion regarding the claimant's diabetes mellitus not causing episodes of ketoacidosis or hypoglycemic reactions much less shows that he has episodes that require at least one hospitalization a year or twice a month visits to a diabetic care provider at any time during the appeal period.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In fact, while the Veteran told his earlier January 2007 VA examiner that he had two episodes of hypoglycemic, the post-remand developed ordered by the Board in March 2008 failed to uncover any objective evidence of either episode.  Moreover, the Veteran conceded at the January 2007 VA examination that he had not had any hospitalizations because of ketoacidosis or hypoglycemic reactions.

Therefore, even though the record documents the fact that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities, the Board finds that the criteria for a 60 percent rating for his diabetes mellitus have not been met.  Accordingly, an increased rating for type 2 diabetes mellitus is not warranted under 38 C.F.R. § 4.119, Diagnostic Code 7913.  This is true for the entire period on appeal and therefore consideration of further staged ratings is not warranted.  Hart, supra.

In reaching the above conclusion, the Board has not overlooked Note (1) to Diagnostic Code 7913.  38 C.F.R. § 4.119.  In this regard, Note (1) provides as follows: 

Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.

Accordingly, the Board will next consider if the Veteran is entitled to separate or higher ratings for complications of his diabetes mellitus.  

In this regard, the July 2010 VA examiner opined that the Veteran's service connected diabetes mellitus did not cause any eye, kidney, skin, or heart disease.  Moreover, not only did the July 2010 VA examiner opine that the Veteran's diabetes mellitus did not cause his hypertension, but the RO has already granted service connection for hypertension directly due to his military service and assigned it a 10 percent disability rating effective from May 2001.  Furthermore, the July 2010 VA examiner's opinion that the Veteran's service connected diabetes mellitus did not cause hypertension or any eye, kidney, skin, or heart disease is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the Veteran is not entitled to separate compensable ratings for hypertension or any eye, kidney, skin, or heart disease.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence); 38 C.F.R. § 4.14 (2011) (pyramiding of awards is not allowed).  This is true for the entire period on appeal and therefore consideration of further staged ratings is not warranted.  Hart, supra.

However, a review of the record on appeal reveals that the Veteran's diabetes mellitus causes peripheral neuropathy in the lower extremities and sensory neuropathy of the upper extremities.  See, for example, VA examinations dated in January 2007 and July 27, 2010.  Moreover, the record shows that the Veteran is already receiving separate 10 percent ratings for peripheral neuropathy of the lower extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8520 and sensory neuropathy of the upper extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8699-8616.

In this regard, the Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8616, is the rating criteria for neuritis.  Moreover, 38 C.F.R. § 4.124a, Diagnostic Code 8516, provides a 20 percent rating for moderate incomplete paralysis of the ulnar nerve in either the major or minor upper extremity.

Similarly, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  

With the above criteria in mind, at the July 27, 2010, VA examination it was opined that reflexes where hyperactive at 2+ in the lower and upper extremities.  It was also noted that the Veteran had decreased vibration in the upper and lower extremities.  The Veteran balance was also decreased.  The examiner thereafter opined that the above adverse symptomatology equated to "moderate" peripheral neuropathy in the lower extremities and "moderate" neuropathy of the upper extremities.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  

While earlier treatment records, as well as the earlier January 2007 VA examination, noted the Veteran's complaints and treatment for adverse neurological symptomatology in the lower and upper extremities at no time do they show his adverse symptomatology being "moderate" in severity.  In fact, the January 2007 VA examiner specifically opined that it was only "mild to moderate" in its severity. Likewise, at no time during the pendency of the appeal does the record show the Veteran's adverse symptomatology being more than "moderate" in severity. 

Given the July 27, 2010, VA examiner's opinion that the Veteran's service connected diabetes mellitus causes "moderate" peripheral neuropathy in the lower extremities and "moderate" neuropathy of the upper extremities, the Board finds that the criteria for separate 20 percent ratings for peripheral neuropathy in the lower extremities and sensory neuropathy of the upper extremities is warranted under 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8516, effective from July 27, 2010.  See Hart, supra.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his diabetes mellitus, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see.  See Jandreau, supra.  However, lay persons are not competent to opine as to the chronic problems caused by the above disability because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his diabetes mellitus acting alone prevent him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim to the extent outlined above, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for an increased rating must be denied.


ORDER

Entitlement to an increased rating for diabetes mellitus, evaluated as 40 percent disabling, is denied.

Entitlement to a 20 percent rating for peripheral neuropathy of the right lower extremity is granted from July 27, 2010.

Entitlement to a 20 percent rating for peripheral neuropathy of the left lower extremity is granted from July 27, 2010.

Entitlement to a 20 percent rating for sensory neuropathy of the right upper extremity is granted from July 27, 2010.

Entitlement to a 20 percent rating for sensory neuropathy of the left upper extremity is granted from July 27, 2010.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


